921 F.2d 272Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles R. IVESTER, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE, AND PARDONSERVICES, Attorney General of South Carolina,Defendants-Appellees.
No. 90-7087.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1990.Decided Dec. 26, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (CA-89-2035-3)
Charles R. Ivester, appellant pro se.
Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Services, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles R. Ivester appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ivester v. South Carolina Dep't of Probation, Parole, & Pardon Servs., (D.S.C. July 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.